ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-274, concluding that MARVIN LEHMAN of ELIZABETH, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of trust funds), RPC 1.15(d) (failure to comply with recordkeeping requirements of R. 1:21-6) and Rule 1:21-6 (record-keeping requirements);
And the Disciplinary Review Board having further concluded that respondent should be required to submit monthly certified reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of one year;
And good cause appearing;
It is ORDERED that MARVIN LEHMAN is hereby reprimanded; and it is further
*590ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.